                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LINDA SUCHANEK, RICHARD
 MCMANUS, CAROL CARR, PAULA
 GLADSTONE, EDNA AVAKIAN,
 CHARLES CARDILLO, BEN CAPPS,
 DEBORAH DIBENDETTO, and CAROL
 RITCHIE,

             Plaintiffs,

 v.                                               Case No. 3:11-CV-00565-NJR-RJD

 STURM FOODS, INC. and
 TREEHOUSE FOODS, INC.,

              Defendants.


                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This consumer fraud class action has been pending since June 28, 2011 (Doc. 1). On

the eve of trial, after eight years of litigation, the parties agreed to settle the claims for $25

million, common fund, with no reversion to Defendants. Unfortunately, the parties have

been unable to finalize the settlement agreement because of disputes over distribution of

the common fund and the language on the claim forms (Docs. 429-32). They jointly seek

the Court’s guidance (Doc. 427).

                           DAMAGES UNDER THE RELEVANT STATUTES

       Plaintiffs consist of consumers from eight states who purchased Defendants’

product Grove Square Coffee (“GSC”). Each state has its own consumer fraud statute that



                                          Page 1 of 7
calls for different damages:

   x   Alabama: actual damages, or the sum of $100, whichever is greater; and treble
       damages in consideration of the amount of actual damages, the frequency of the
       unlawful acts, the number of persons affected, and whether the acts were
       intentional. ALA. CODE § 8-19-10.

   x   California: actual damages (at least $1,000), an injunction, restitution, and
       punitive damages. CAL. CIV. CODE § 1780.

   x   Illinois: actual damages. 815 ILCS § 505/10a.

   x   New Jersey: “appropriate legal or equitable relief,” along with “threefold the
       damages sustained by any person in interest.” N.J. STAT. ANN. § 56:8-19.

   x   New York: actual damages or fifty dollars, whichever is greater, and treble
       damages if the violation was knowing or willful. N.Y. GEN. BUS. LAW § 349(h).

   x   North Carolina: treble damages are assessed automatically; “the measure of
       damages used should further the purpose of awarding damages, which is to
       restore the victim to his original condition, to give back to him that which was lost
       as far as it may be done by compensation in money.’” Belk, Inc. v. Meyer Corp. U.S.,
       679 F.3d 146, 165 (4th Cir. 2012).

   x   South Carolina: actual damages; treble damages if the court finds a knowing or
       willful violation. S.C. CODE ANN. § 39-5-140.

   x   Tennessee: actual damages; treble damages when the violation was knowing or
       willful. Menuskin v. Williams, 145 F.3d 755, 768 (6th Cir. 1998).

                        PLAINTIFFS’ PROPOSED ALLOCATION PLAN

       Plaintiffs propose the following allocation of the common fund:

       6.3 Payments to Class Members shall be calculated by the Settlement
       Administrator pursuant to the Plan of Allocation as follows: All Class
       members will be required to submit a Claim Form which requests the
       following information in box form: (1) approximate date of purchase;
       (2) likely retailer where purchase was made; (3) quantity of GSC that was
       purchased; and (4) total amount paid. Alabama class members will receive
       a maximum of $100 per Claim Form regardless of the number of units
       purchased; New York class members will receive a maximum of $500 per
       Claim Form regardless of the number of units purchased; Class members

                                        Page 2 of 7
       from the remaining six states will receive a minimum of $25 per purchase,
       up to a maximum of three purchases, for a maximum total of $75 per Claim
       Form.

       To the extent there are additional sums left over after the initial claim
       period, the Claims Administrator is authorized to make additional
       distributions in similar amounts to those Class Members who submitted
       Claim Forms. If there are not sufficient funds to make a full distribution,
       then the Claims Administrator shall make pro rata adjustments in the
       amount of the distributions.

       6.4 Cy Pres Distribution: If there are remaining funds after distribution of
       settlement awards to claimants, the Claims Administrator will request a list
       of names from Defendants of those consumers who already received
       refunds from Defendants and provide an additional payment of $50 to that
       consumer.

       To the extent there are any remaining funds, for a period of six months, the
       Claims Administrator is authorized to pay claims from consumers in the
       United States from any other state where the GSCs were sold, who
       purchased the GSCs during the Class period, and who have submitted a
       Claim Form; these claims will be paid in the same manner as claims were
       paid from the six states described above; the Claims Administrator is
       authorized to make pro rata adjustments to these distributions if required;

       To the extent there are any remaining funds, Plaintiffs’ counsel will submit
       the names of several organizations as potential beneficiaries of any further
       cy pres distribution. Defendants will submit other potential beneficiaries of
       any cy pres distribution:

       The parties agree that the Court will make the determination regarding any
       cy pres distribution in amounts to various charities.

(Doc. 430, pp. 4-5).

                               DEFENDANTS’ OBJECTIONS

       Defendants object to Plaintiffs’ proposed plan but assure they “do not seek to

reduce the overall amount they agreed to pay . . . Nor do they seek a reversion of any of

that amount.” Nonetheless, Defendants argue Plaintiffs’ plan: (1) creates a disparity


                                       Page 3 of 7
between the class members from New York and Alabama and the class members from

the remaining six states; and (2) potentially compensates non-class members and

individuals who would provide no release to Defendants in exchange for a portion of the

fund.

        Defendants state the parties agreed Defendants would pay 12.5% of their potential

exposure, and Plaintiffs’ plan awards New York and Alabama class members the full

amount of statutory damages, as if those plaintiffs prevailed on the merits. According to

Defendants, this leaves less funds for the remaining subclasses, and the second round of

distribution would exacerbate this disparity. Defendants propose that the Alabama class

members receive a maximum of $50 for an approved claim form, regardless of the

amount of GCS purchased; New York class members receive a maximum of $100 for an

approved claim form, regardless of the amount of GCS purchased; and the remaining

class members receive a maximum of $20 per approved claim form. Defendants propose

that after this distribution, the remaining funds should be distributed to a charity or food

bank, under the Court’s direction.

        Defendants also disagree about the language in Plaintiffs’ proposed claim form

because it: (1) states, “If you purchased Grove Square Coffee, you could get a $25-$500

payment from a class action settlement;” (2) lacks any requirement that the class members

attest to being deceived by GSC’s packaging; and (3) lacks any requirement that the class

members attest their statements are made under penalty of perjury. Defendants argue the

forms “invite fraud” by referencing the dollar amount, and potentially include non-class

members who purchased GSC online or were not deceived by the product. Defendants

                                        Page 4 of 7
want the form to require a sworn statement from the claimant that they were misled by

the packaging; the approximate date of purchase; the likely retail store where they

purchased GSC; the quantity they purchased; and the total amount paid.

                                       DISCUSSION

       Federal Rule of Civil Procedure 23(e) requires Court-approval of class action

settlements to safeguard the rights of absent class members. Approval of a settlement

involves three stages and two hearings. 4 William B. Rubenstein, Newberg on Class Actions

§ 13:1 (5th ed.). First, the parties present the proposed settlement to the court for

“preliminary approval.” Id. Second, if the Court preliminarily approves the settlement,

notice is sent to the class members and they are given an opportunity to object to the

terms of the settlement during a fairness hearing. Id. Third, the Court determines whether

to give “final approval” to the settlement and holds a final fairness hearing. Id. The

ultimate inquiry is whether the settlement is “fair, reasonable, and adequate.” Fed. R. Civ.

P. 23(e)(2).

       In determining whether a settlement is fair, reasonable, and adequate, the Court

must evaluate the allocation of funds among class members. Lucas v. Vee Pak, Inc., No. 12-

CV-09672, 2017 WL 6733688, at *13 (N.D. Ill. Dec. 20, 2017). There are often unclaimed

funds from the settlement and the Court has discretion over their distribution. 4 William

B. Rubenstein, Newberg on Class Actions § 12:28 (5th ed.). Unclaimed funds are commonly

distributed in one of four ways:

       1) Reversionary fund—unclaimed funds revert to the defendant.




                                        Page 5 of 7
       2) Pro rata redistribution—unclaimed funds are redistributed among the
          class members who did file claims.

       3) Escheat—unclaimed funds go to the state or federal government.

       4) Cy pres—unclaimed funds are sent to a charity whose goals are
          consistent with the underlying cause of action.

Id.

       At the current juncture, the Court is not determining whether to preliminarily

approve the settlement; the parties have not even been able to reach an agreement on the

terms of the settlement. Instead, the Court is offering its opinion about specific portions

of Plaintiffs’ proposed plan, in order to facilitate a final settlement agreement that may

be submitted for preliminary approval at a later time.

       After considering the parties’ briefing and the applicable law, the Court finds that

Plaintiffs’ proposed plan is appropriate. As an initial matter, Defendants have no real

interest in the allocation of the common fund because they agreed to pay $25 million with

no reversion. Similarly, Defendants’ argument that Plaintiffs’ plan unfairly favors two

subclasses over the others or compensates non-class members will be appropriately

raised, if at all, by members of the class. Ultimately, it is unclear why Defendants are

wrangling over the allocation of the funds when the matter appears to be entirely

inconsequential to them from a financial standpoint or otherwise.

       Also, the Court agrees with Plaintiffs’ position regarding the language of the claim

forms. Defendants want to require claimants to complete sworn statements and specify

where and when they purchased GCS. But the class period begins in September 2010 and

the likelihood of a consumer remembering these details about an $8 box of coffee they

                                       Page 6 of 7
purchased almost a decade ago is slim. To the extent Defendants are concerned about

fraud, Plaintiffs have retained a settlement administrator that is experienced in creating

and overseeing the claims process in class actions. According to Plaintiffs, the

administrator has a “robust fraud identification protocol.” Finally, the Court rejects

Defendants’ proposal to require claimants to state they were misled by the GSC

packaging because it would improperly insert a reliance requirement in the claims form.

      In sum, Defendants’ objections to Plaintiffs’ proposed plan for allocation of the

common fund and the language of the claim forms are OVERRULED. The parties

SHALL submit a proposed settlement agreement on or before September 26, 2019.

       IT IS SO ORDERED.

      DATED: September 12, 2019


                                                ___________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                       Page 7 of 7
